Exhibit 10.2

EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

dated as of March 17, 2011

by and among

K-V PHARMACEUTICAL COMPANY,

EACH OF THE GRANTORS PARTY HERETO

and

WILMINGTON TRUST FSB,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE  

SECTION 1.       DEFINITIONS; GRANT OF SECURITY

     1   

1.1

   General Definitions      1   

1.2

   Definitions; Interpretation      6   

SECTION 2.      GRANT OF SECURITY

     7   

2.1

   Grant of Security      7   

2.2

   Certain Limited Exclusions      8   

SECTION 3.      SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     9   

3.1

   Security for Obligations      9   

3.2

   Continuing Liability Under Collateral      9   

SECTION 4.       CERTAIN PERFECTION REQUIREMENTS

     9   

4.1

   Delivery Requirements      9   

4.2

   Control Requirements      10   

4.3

   Intellectual Property Recording Requirements      11   

4.4

   Other Actions      11   

SECTION 5.       REPRESENTATIONS AND WARRANTIES

     12   

5.1

   Grantor Information & Status      12   

5.2

   Collateral Identification, Special Collateral      12   

5.3

   Ownership of Collateral and Absence of Other Liens      13   

5.4

   Status of Security Interest      13   

5.5

   Goods & Receivables      14   

5.6

   Pledged Equity Interests, Investment Related Property      14   

5.7

   Intellectual Property      14   

5.8

   Secured Obligations      15   

SECTION 6.       COVENANTS AND AGREEMENTS

     16   

6.1

   Grantor Information and Status      16   

6.2

   Collateral Identification; Special Collateral      16   

6.3

   Impairment of Collateral      16   

6.4

   Status of Security Interest      16   

6.5

   Goods and Receivables      16   

6.6

   Pledged Equity Interests, Investment Related Property      17   

6.7

   Intellectual Property      18   

6.8

   Insurance      20   

SECTION 7.       FURTHER ASSURANCES; ADDITIONAL GRANTORS

     20   

7.1

   Further Assurances      20   

7.2

   Additional Grantors      21   

SECTION 8.       CONCERNING THE COLLATERAL AGENT

     21   

8.1

   Power of Attorney      21   

8.2

   Duties of the Collateral Agent      22   

8.3

   Rights of the Collateral Agent      23   

8.4

   Individual Rights of Collateral Agent      24   

 

i



--------------------------------------------------------------------------------

8.5

   Collateral Agent’s Disclaimer      24   

8.6

   Replacement of Collateral Agent      25   

8.7

   Successor Collateral Agent by Merger, Etc.      25   

8.8

   Eligibility      26   

8.9

   Co-Collateral Agent; Separate Collateral Agent      26   

8.10

   Liability; Enforcement Expenses; Indemnification      26   

SECTION 9.       REMEDIES

     27   

9.1

   Generally      27   

9.2

   Application of Proceeds      28   

9.3

   [Reserved]      28   

9.4

   Investment Related Property      28   

9.5

   Intellectual Property License      29   

9.6

   Intellectual Property      29   

9.7

   Cash Proceeds; Deposit Account and Controlled Accounts      31   

SECTION 10.     COLLATERAL AGENT

     31   

SECTION 11.     CONTINUING SECURITY INTEREST; TRANSFER OF NOTES

     32   

SECTION 12.     [RESERVED]

     32   

SECTION 13.     MISCELLANEOUS

     32   

SECTION 14.     CONFLICTS

     33   

SCHEDULE 5.1 — GENERAL INFORMATION

  

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

  

SCHEDULE 5.4 — FINANCING STATEMENTS

  

SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY

  

SCHEDULE 5.7 — INTELLECTUAL PROPERTY – NON-INFRINGEMENT

  

EXHIBIT A — PLEDGE SUPPLEMENT

  

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

  

EXHIBIT C – PATENT SECURITY AGREEMENT

  

EXHIBIT D – TRADEMARK SECURITY AGREEMENT

  

EXHIBIT E – COPYRIGHT SECURITY AGREEMENT

  

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of March 17, 2011 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among K-V PHARMACEUTICAL COMPANY, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company party hereto from time to time,
whether as an original signatory hereto or as an Additional Grantor (as herein
defined) (together with the Company, each, a “Grantor,” and collectively, the
“Grantors”), and WILMINGTON TRUST FSB, as collateral agent for the Secured
Parties (in such capacity as collateral agent, together with its successors and
permitted assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Company has issued $225,000,000 in aggregate principal amount of
the 12% Senior Secured Notes due 2015 (the “Notes”) pursuant to the indenture
dated as of the date hereof (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”) by and among the Company,
the Grantors and Wilmington Trust FSB, as trustee (in such capacity as trustee,
together with its successors and permitted assigns in such capacity, the
“Trustee”);

WHEREAS, to induce the purchasers of the Notes to purchase the Notes, each
Grantor has agreed to secure the Obligations of each such Grantor under the
Indenture and the Notes;

WHEREAS, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Account” shall mean any “account” as such term is defined in the UCC, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of or (ii) for services rendered or to be rendered. Without limiting the
foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.

“Additional Grantors” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“ANDA” shall mean an abbreviated new drug application.

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

1



--------------------------------------------------------------------------------

“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a Lien or security interest in such real
or personal property.

“Company” shall have the meaning set forth in the preamble.

“Contracts” shall mean (i) all contracts, agreements, licenses and covenants
between any Grantor and one or more additional parties (including but not
limited to purchase orders) and (ii) any NDA and ANDA.

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106 of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106 of the UCC, (5) with respect to any Electronic Chattel Paper,
control within the meaning of Section 9-105 of the UCC, (6) with respect to
Letter of Credit Rights, control within the meaning of Section 9-107 of the UCC
and (7) with respect to any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction), control within the meaning of Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in the
jurisdiction relevant to such transferable record.

“Copyright Licenses” shall mean any and all Contracts providing for the granting
of any right in or to any Copyright or otherwise providing for a covenant not to
sue for infringement or other violation of any Copyright (whether such Grantor
is licensee or licensor thereunder), including, without limitation, the
agreements required to be set forth on Schedule 5.2(II) under the heading
“Copyright Licenses”.

“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected

 

2



--------------------------------------------------------------------------------

Designs within the meaning of 17 U.S.C. 1301 et. Seq. and Community designs),
and all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, as well as all reversionary interests, and
termination rights, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications required to be listed in Schedule 5.2(II) under
the heading “Copyrights”, (ii) all extensions and renewals thereof, and
(iii) all other rights of any kind accruing thereunder throughout the world.

“Domain Names” shall mean all internet domain names and associated URL addresses
in or to which any Grantor now or hereafter has any right, title or interest.

“Equipment” shall mean any “equipment” as such term is defined in the UCC, and
in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, fixtures and vehicles now or hereafter owned by any
Grantor and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“Excluded Assets” shall have the meaning as specified in the Indenture.

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is senior to
all other Liens with respect to all Collateral and such Collateral is not
subject to any Liens other than Permitted Liens.

“Grantor” and “Grantors” shall have the meaning set forth in the preamble.

“Indenture” shall have the meaning set forth in the preamble.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).

“Intellectual Property” shall mean, the collective reference to all rights
relating to intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including without limitation,
Copyrights, Patents, Domain Names, Trademarks, Trade Secrets, Trade Secret
Rights, and all rights under Copyright Licenses, Patent Licenses, Trademark
Licenses and Trade Secret Licenses, and the right to sue or otherwise recover
for any past, present and future infringement, dilution, misappropriation, or
other violation or impairment thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit C, Exhibit D and Exhibit E, as
applicable.

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC.

 

3



--------------------------------------------------------------------------------

“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that the Company has determined in its reasonable business
judgment is material to the business of the Company and its Subsidiaries, taken
as a whole.

“NDA” shall mean a new drug application.

“Notes” shall have the meaning set forth in the preamble.

“Patent Licenses” shall mean all Contracts providing for the granting of any
right in or to any Patent or otherwise providing for a covenant not to sue for
infringement or other violation of any Patent (whether such Grantor is licensee
or licensor thereunder), including, without limitation, the agreements required
to be set forth on Schedule 5.2(II) under the heading “Patent Licenses”.

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II) under the heading
“Patents”, (ii) all reissues, divisionals, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, and (iii) all other rights of
any kind accruing thereunder throughout the world.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency
(including but not limited to, all ANDAs and NDAs approved by the United States
Food and Drug Administration).

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all third-party indebtedness for borrowed money owed
to such Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.2(I) under the heading
“Pledged Debt”, issued by the obligors named therein, the instruments, if any,
evidencing any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean all interests in any limited liability
company (except MECW) and each series thereof including, without limitation, all
limited liability company interests listed on Schedule 5.2(I) under the heading
“Pledged LLC Interests” and the certificates, if any,

 

4



--------------------------------------------------------------------------------

representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company other than any such interests which constitute
Excluded Assets, or are otherwise excluded from the Collateral pursuant to
Section 2.2 hereof.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 5.2(I) under the heading “Pledged Partnership Interests” and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership or on the books and
records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership
other than any such interests which constitute Excluded Assets, or are otherwise
excluded from the Collateral pursuant to Section 2.2 hereof.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
5.2(I) under the heading “Pledged Stock”, and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares other than any such
interests which constitute Excluded Assets, or are otherwise excluded from the
Collateral pursuant to Section 2.2 hereof.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible, Investment Related Property or
Letter of Credit Rights, together with all of Grantor’s rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, Lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

5



--------------------------------------------------------------------------------

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Trademark Licenses” shall mean any and all Contracts providing for the granting
of any right in or to any Trademark or otherwise providing for a covenant not to
sue for infringement, dilution or other violation of any Trademark or permitting
co-existence with respect to a Trademark (whether such Grantor is licensee or
licensor thereunder) , including, without limitation, the agreements required to
be set forth on Schedule 5.2(II) under the heading “Trademark Licenses”.

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, service marks, certification marks, collective marks, logos, other source
or business identifiers and designs, whether or not registered, and with respect
to any and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications required to be
listed in Schedule 5.2(II) under the heading “Trademarks”, (ii) all extensions
or renewals of any of the foregoing, (iii) all of the goodwill of the business
connected with the use of and symbolized by any of the foregoing, and (iv) all
other rights of any kind accruing thereunder throughout the world.

“Trade Secret Licenses” shall mean any and all Contracts providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder), including, without limitation, the agreements required
to be set forth on Schedule 5.2(II) under the heading “Trade Secret Licenses”.

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and all
other similar rights of any kind accruing thereunder throughout the world.

“Trade Secret Rights” shall mean the rights of any Grantor in any Trade Secret
it holds.

“Trustee” shall have the meaning set forth in the preamble.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Indenture or the UCC (as in effect on the
date hereof). The incorporation by reference of terms defined in the Indenture
shall survive any termination of the Indenture until this Agreement is
terminated as provided in Section 11 hereof. Any of

 

6



--------------------------------------------------------------------------------

the terms defined herein may, unless the context otherwise requires, be used in
the singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. All references herein to
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Subject to Section 2.2, each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing Lien on all of such Grantor’s right, title and interest in, to
and under all the following property interests and assets of any kind, nature or
in any form whatsoever, of such Grantor, in each case whether now or hereafter
existing or in which any Grantor now has or hereafter acquires an interest and
wherever the same may be located (all of which being hereinafter collectively
referred to as the “Collateral”):

(a) each and every Account;

(b) all cash, Cash Equivalents and Investments;

(c) all Chattel Paper and promissory notes;

(d) all Commercial Tort Claims now or hereafter in existence, including such
claims described on Schedule 5.2(III);

(e) all Domain Names and Trade Secret Rights;

(f) all Contracts, together with all Contract Rights;

(g) all Intellectual Property;

(h) all Equipment;

(i) all Securities Accounts, Deposit Accounts and all other demand, deposit,
time, savings, cash management, passbook and similar accounts (including,
without limitation, the Interest Reserve Account) maintained by, or for the
benefit of, such Grantor with any person and all monies, securities, Instruments
and other investments deposited or required to be deposited in any of the
foregoing;

(j) all Documents;

(k) all General Intangibles;

(l) all Goods;

 

7



--------------------------------------------------------------------------------

(m) all Instruments;

(n) all Inventory;

(o) all Financial Assets and Investment Related Property;

(p) all Letter-of-Credit Rights (whether or not the respective letter of credit
is evidenced by a writing);

(q) all Permits;

(r) all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

(s) all Supporting Obligations;

(t) all intercompany claims (including, without limitations, claims arising from
the distribution by the Company of proceeds of the Notes);

(u) all Securities and all options and warrants to purchase Securities;

(v) all NDAs and ANDAs;

(w) all Insurance;

(x) all Receivables and Receivables Records;

(y) all Security Entitlements in any of the foregoing;

(z) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any and all of the
foregoing; and

(aa) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any and all of the foregoing.

2.2 Certain Limited Exclusions.

(a) Notwithstanding anything herein to the contrary, in no event will the
Collateral include and no Grantor will be deemed to have granted a security
interest in (a) any of its right, title or interest in any trademark application
filed on an “intent to use” basis until such time as a statement of use has been
filed with and duly accepted by the United States Patent and Trademark Office
and (b) with respect to each direct or indirect foreign subsidiary of the
Company (each, a “Controlled Foreign Corporation”), any assets of such
Controlled Foreign Corporation. Notwithstanding anything herein or the Indenture
to the contrary, the security interest created by this Agreement shall not
extend to, and the term Collateral shall not include, any Excluded Assets.

 

8



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, notwithstanding anything herein or in the
Indenture to the contrary, in no event shall the Collateral include, and no
Grantor shall be deemed to have granted a security interest in, any of its
right, title or interest in Makena or the Makena Agreement until such time as
specified in Section 9.04(c) of the Indenture, and then only upon compliance
with the requirements specified in such Section 9.04(c).

(c) Notwithstanding anything herein or in the Indenture to the contrary, no
Grantor shall be required to pledge or create a security interest in any Capital
Stock or other equity interests of any Foreign Subsidiary to the extent such
action (i) violates applicable law (including corporate benefit, financial
assistance, fraudulent preference, thin capitalization rules and similar laws or
regulations which limit the ability to provide collateral security on local
assets or properties) and/or (ii) would reasonably be expected to violate or
conflict with any fiduciary duties of officers or directors of such Foreign
Subsidiary or result in a risk of personal or criminal liability of any officer
or director of such Foreign Subsidiary, in each case as certified to the
Collateral Agent by an officer of the Issuer.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Obligations with respect to the
Securities (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any other Secured Party, (ii) each Grantor
shall remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof, (iii) neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Collateral or under each of the agreements
included in the Collateral by reason of or arising out of this Agreement or any
other document related thereto nor shall the Collateral Agent nor any Secured
Party have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it, have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests or have any obligation to verify or monitor compliance by
such Grantor or other party under such agreements, and (iv) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements

(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall promptly (in any case, by no later than the time otherwise
required hereunder and under the Indenture) deliver to the Collateral Agent the
Security Certificates evidencing such Certificated Securities duly indorsed by
an effective indorsement (within the meaning of Section 8-107 of the UCC), or

 

9



--------------------------------------------------------------------------------

accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank.

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall promptly (in any case, by no later than the time
otherwise required hereunder and under the Indenture) deliver to the Collateral
Agent all such Instruments or Tangible Chattel Paper to the Collateral Agent
duly indorsed in blank.

4.2 Control Requirements

(a) With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts included in the
Collateral, each Grantor shall, within the time period specified in the
Indenture for any such Investment Account, Commodity Contracts and Security
Entitlement existing on the Issue Date, and within 90 days of the opening of any
such Investment Account, Commodity Contracts and Security Entitlement after the
Issue Date, ensure that the Collateral Agent has Control thereof; provided that,
notwithstanding the foregoing, the Company shall enter into the Interest Reserve
Account Control Agreement on the Issue Date. With respect to any such Securities
Accounts or Securities Entitlements, such Control shall be accomplished by the
Grantor causing the Securities Intermediary maintaining such Securities Account
or Security Entitlement to enter into an agreement in substance reasonably
satisfactory to the Collateral Agent, within the time periods as specified in
the preceding sentence, so that any such Securities Intermediary shall comply
with the Collateral Agent’s Entitlement Orders without further consent by such
Grantor. With respect to any such Deposit Account, each Grantor shall, within
the time periods specified in the first sentence of this Section 4.2(a), cause
the depositary institution maintaining such account to enter into an agreement
in substance reasonably satisfactory to the Collateral Agent pursuant to which
the Bank shall agree to comply with the Collateral Agent’s instructions with
respect to disposition of funds in the Deposit Account without further consent
by such Grantor. Notwithstanding anything herein or in the Indenture to the
contrary, the Company shall not be required to implement Control arrangements
with respect to bank account xxxx-0040 at Bank of America (or any successor
account), so long as such account consists exclusively of certificates of
deposit or like instruments posted as collateral in favor of the issuers of
letters of credit obtained by the Company in the ordinary course of business.

(b) With respect to any Uncertificated Security with a Fair Market Value in
excess of $500,000, included in the Collateral (other than any Uncertificated
Securities credited to a Securities Account) each Grantor shall cause the issuer
of such Uncertificated Security to either promptly (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto pursuant
to which such issuer shall agree to comply with the Collateral Agent’s
instructions with respect to disposition of funds in the Uncertificated Security
without further consent by such Grantor.

(c) With respect to any Letter of Credit Rights with a Fair Market Value in
excess of $500,000 included in the Collateral (other than any Letter of Credit
Rights constituting a Supporting Obligation for a Receivable in which the
Collateral Agent has a valid and perfected security interest), each Grantor
shall use its commercially reasonable efforts to obtain the written consent of
each issuer of each related letter of credit to the assignment of the proceeds
of such letter of credit to the Collateral Agent.

(d) With respect any Electronic Chattel Paper with a Fair Market Value in excess
of $500,000 or “transferable record” (as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions

 

10



--------------------------------------------------------------------------------

Act as in effect in any relevant jurisdiction) included in the Collateral, each
Grantor shall use commercially reasonable efforts to ensure that the Collateral
Agent has Control thereof.

4.3 Intellectual Property Recording Requirements

(a) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of issued U.S. patents and pending applications therefor, each
Grantor shall execute and deliver to the Collateral Agent a Patent Security
Agreement substantially in the form of Exhibit C hereto and, by no later than 60
days after the end of each fiscal quarter, a supplement thereto covering all
such patents and pending applications therefor (in each case, to the extent not
already covered by such previous Patent Security Agreement or supplements
thereto) in appropriate form for recordation with the U.S. Patent and Trademark
Office with respect to the security interest of the Collateral Agent.

(b) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. federally registered trademarks and pending
applications therefor, each Grantor shall execute and deliver to the Collateral
Agent a Trademark Security Agreement in substantially the form of Exhibit D
hereto and, by no later than 60 days after the end of each fiscal quarter, a
supplement thereto covering all such trademarks and pending applications
therefor (in each case, to the extent not already covered by such previous
Trademark Security Agreement or supplements thereto) in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent.

(c) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. copyright registrations and exclusive Copyright
Licenses in respect of registered U.S. Copyrights for which any Grantor is the
licensee, each Grantor shall execute and deliver to the Collateral Agent a
Copyright Security Agreement in substantially the form of Exhibit E hereto and,
by no later than 60 days after the end of each fiscal quarter, a supplement
thereto covering all such U.S. copyright registrations and Copyright Licenses
(in each case, to the extent not already covered by such previous Copyright
Security Agreement or supplements thereto) in appropriate form for recordation
with the U.S. Copyright Office with respect to the security interest of the
Collateral Agent.

4.4 Other Actions

(a) Subject to the Indenture and Section 2.2 hereof, if any issuer of any
Pledged Equity Interest that is not otherwise an Excluded Asset is organized
under a jurisdiction outside of the United States, each Grantor shall take,
within the time periods specified in Section 9.04 of the Indenture, such
additional actions which are necessary (or are otherwise reasonably requested by
the Collateral Agent), which may include, without limitation, causing the issuer
to register the required pledge (if any) on its books and records or making such
filings or recordings, in each case as may be necessary or advisable, under the
laws of such issuer’s jurisdiction to insure the validity, perfection and
priority of the security interest of the Collateral Agent.

(b) Subject to the Indenture and Section 2.2 hereof, with respect to any Pledged
Partnership Interests and Pledged LLC Interests included in the Collateral, if
the Grantors own less than 100% of the equity interests in any issuer of such
Pledged Partnership Interests or Pledged LLC Interests, Grantors shall use their
commercially reasonable efforts to obtain the consent of each other holder of
partnership interests or limited liability company interests in such issuer to
the security interest of the Collateral Agent hereunder, and following the
occurrence and during the continuance of an Event of Default, the transfer of
such Pledged Partnership Interests and Pledged LLC Interests to the Collateral
Agent or of its designee, and to the substitution of the Collateral Agent or its
designee as a partner or member with all the rights and powers related thereto.
Subject to the Indenture and Section 2.2 hereof,

 

11



--------------------------------------------------------------------------------

each Grantor consents to the grant by each other Grantor of a Lien in all
Investment Related Property to the Collateral Agent and, without limiting the
generality of the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its designee
following the occurrence and during the continuance of an Event of Default and
to the substitution of the Collateral Agent or its designee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

As of the date hereof, each Grantor hereby represents and warrants that:

5.1 Grantor Information & Status

(a) Schedule 5.1(A) and (B) sets forth under the appropriate headings: (1) the
full legal name of such Grantor, (2) all trade names or other names under which
such Grantor currently conducts business, (3) the type of organization of such
Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business is located;

(b) except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
within the past three (3) years;

(c) except as provided on Schedule 5.1(D), it has not within the last three
(3) years become bound (whether as a result of merger or otherwise) as debtor
under a security agreement entered into by another Person, which has not
heretofore been terminated;

(d) such Grantor has been duly organized and is validly existing as an entity of
the type as set forth opposite such Grantor’s name on Schedule 5.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 5.1(A) and remains duly existing as such. Such Grantor has not filed
any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction; and

(e) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

5.2 Collateral Identification, Special Collateral

(a) Schedule 5.2 sets forth under the appropriate headings all of such
Grantor’s: (1) Pledged Equity Interests, (2) Pledged Debt, (3) Securities
Accounts, (4) Deposit Accounts, (5) Commodity Contracts and Commodity Accounts,
(6) United States registrations and issuances of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor (other than Intellectual
Property registrations and applications owned by any Grantor that are either
(A) expired or lapsed, (B) abandoned, or (C) Intellectual Property registrations
or applications that such Grantor has instructed its applicable advisor,
including in-house counsel, to abandon or allow to lapse), (7) material
Copyright Licenses, Patent Licenses, Trademark Licenses and Trade Secret
Licenses to which any Grantor is a party, but excluding computer software
licenses and confidentiality/non-disclosure agreements, (8) Commercial Tort
Claims, and (9) Letter of Credit Rights for letters of credit;

 

12



--------------------------------------------------------------------------------

(b) no material portion of the Collateral constitutes, or is the Proceeds of,
(1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) Health-Care-Insurance Receivables; (5) timber to be cut, or (6) aircraft,
aircraft engines, satellites, ships or railroad rolling stock. No material
portion of the Collateral consists of motor vehicles or other goods subject to a
certificate of title statute of any jurisdiction;

(c) all written information supplied by any Grantor with respect to the
Collateral taken as a whole is accurate and complete in all material respects;
and

(d) not more than 5% of the value of all tangible personal property included in
the Collateral is located in any country other than the United States.

5.3 Ownership of Collateral and Absence of Other Liens

(a) Each Grantor owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral free and clear of
any and all Liens, rights or claims of all other Persons other than any
Permitted Liens; and

(b) other than any financing statements filed in favor of the Collateral Agent,
no effective financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for (x) financing statements for
which duly authorized proper termination statements have been filed and
(y) financing statements filed in connection with Permitted Liens. Other than
the Collateral Agent and any automatic control in favor of a Bank, Securities
Intermediary or Commodity Intermediary maintaining a Deposit Account, Securities
Account or Commodity Contract, no Person (other than the Collateral Agent) is in
Control of any material portion of the Collateral (other than with respect to
any bank accounts of the Grantors which are not subject to the control of the
Collateral Agent pursuant to the terms of the Collateral Documents or as
otherwise permitted under the Indenture).

5.4 Status of Security Interest

(a) upon the filing of financing statements naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral as “all
assets of the debtor, whether now existing or hereafter arising” in the filing
offices set forth opposite such Grantor’s name on Schedule 5.4 hereof, the
security interest of the Collateral Agent in all Collateral that can be
perfected by the filing of a financing statement under the UCC as in effect in
such jurisdiction will constitute a valid and perfected security interest, prior
to any other Lien on such Collateral other than any Permitted Liens. Each
agreement purporting to give the Collateral Agent Control over any Collateral is
effective to establish the Collateral Agent’s Control of the Collateral subject
thereto;

(b) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, and upon recordation of the security interests
granted pursuant to the Intellectual Property Security Agreements in the U.S.
Patent and Trademark Office and the U.S. Copyright Office, the security
interests granted to the Collateral Agent hereunder shall constitute valid,
perfected, First Priority Liens in the United States with respect to the
Intellectual Property identified in the schedules to such Intellectual Property
Security Agreements (subject to Permitted Liens); and

(c) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other Person
is required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Collateral

 

13



--------------------------------------------------------------------------------

(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by Section 5.4(a) above
or (B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
Securities.

5.5 Goods & Receivables

(a) each material Receivable (i) is the legal, valid and binding obligation of
the Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is enforceable in accordance with its terms, (iii) is
not subject to any credits, rights of recoupment, setoffs, defenses, taxes,
counterclaims except in the Ordinary Course of Business and (iv) is in
compliance in all material respects with all applicable laws, whether federal,
state, local or foreign;

(b) except as set forth in Schedule 5.5, none of the Account Debtors in respect
of any material Receivable is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign. No
Receivable requires the consent of the Account Debtor in respect thereof in
connection with the security interest hereunder, except any consent which has
been obtained;

(c) no Goods produced by any Grantor and included in the Collateral have been
produced in violation of the requirements of the Fair Labor Standards Act, as
amended, or the rules and regulations promulgated thereunder; and

(d) all of the Equipment and Inventory included in the Collateral is located
only at the locations specified in Schedule 5.5.

5.6 Pledged Equity Interests, Investment Related Property

(a) such Grantor is the record and beneficial owner of the Pledged Equity
Interests free of all Liens (other than Permitted Liens), rights or claims of
other Persons and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests;

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
priority status of the security interest (except for any Permitted Lien) of the
Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof except such as have been obtained;
and

(c) all of the Pledged LLC Interests and Pledged Partnership Interests are or
represent interests that by their terms provide that they are securities
governed by the uniform commercial code of an applicable jurisdiction.

5.7 Intellectual Property

(a) except as set forth on Schedule 5.7, no holding, decision, ruling, or
judgment has been rendered in any action or proceeding before any court or
administrative authority challenging the validity, enforceability, or scope of,
or such Grantor’s right to register, own or use, any Material Intellectual
Property owned by or, to such Grantor’s knowledge, exclusively licensed to, such
Grantor,

 

14



--------------------------------------------------------------------------------

and no such action or proceeding is pending or, to such Grantor’s knowledge,
threatened, in each case, other than office actions or similar actions issued in
the ordinary course of prosecutions;

(b) all registrations, issuances and applications for Copyrights, Patents and
Trademarks owned by such Grantor identified on Schedule 5.2 are standing in the
name of such Grantor, and none of the Trademarks, Patents, Copyrights or Trade
Secrets owned by such Grantor has been licensed by such Grantor to any Affiliate
or third party, except as permitted under the Indenture, and any exclusive
Copyright Licenses for which any Grantor is the licensee constituting Material
Intellectual Property in respect of registered U.S. Copyrights have been
properly recorded in the U.S. Copyright Office;

(c) except as permitted by the Indenture, such Grantor has not made a previous
assignment, sale, transfer, exclusive license, or similar arrangement
constituting a future assignment, sale, transfer, exclusive license or similar
arrangement of any Material Intellectual Property that has not been terminated
or released;

(d) such Grantor has used commercially reasonable efforts to use (i) appropriate
statutory notice of registration in connection with its use of registered U.S.
Trademarks owned or exclusively licensed to such Grantor, and (ii) appropriate
notice of copyright in connection with the publication of material Copyrights
owned or exclusively licensed to such Grantor, and such Grantor has not used
marking practices in connection with its use of material Patents, Trademarks or
Copyrights, in each case owned or exclusively licensed to such Grantor, that
would jeopardize and/or impair, in any material respect, the value of such
Intellectual Property;

(e) such Grantor has taken commercially reasonable efforts to protect the
confidentiality of Trade Secrets owned by such Grantor and has not disclosed any
material Trade Secrets to any third party unless such third party is subject to
a valid and enforceable agreement providing for the confidentiality of the same;

(f) such Grantor controls the nature and quality of all products sold and all
services rendered under or in connection with all material Trademarks owned by
such Grantor, in each case substantially consistent with industry standards, and
has taken all commercially reasonable action to insure that all licensees of the
material Trademarks owned by such Grantor comply with such Grantor’s standards
of quality; and

(g) except as set forth in Schedule 5.7, no settlement or consents, covenants
not to sue, co-existence agreements, non-assertion assurances, or releases have
been entered into by such Grantor or bind such Grantor in a manner that would
reasonably be expected to adversely affect such Grantor’s rights to own, license
or use any Intellectual Property in any material respect.

5.8 Secured Obligations

The provisions of this Agreement, together with completion of the actions
specified herein and in the Indenture, are effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
perfected Liens on and security interests (having the priority provided for
herein (subject to Permitted Liens)) in all right, title and interest in the
Collateral, enforceable against each Grantor.

 

15



--------------------------------------------------------------------------------

SECTION 6. COVENANTS AND AGREEMENTS.

As long as the Secured Obligations remain outstanding (other than contingent
obligations not yet due and payable) each Grantor hereby covenants and agrees
(which covenants and agreements shall survive the execution and delivery of this
Agreement) that:

6.1 Grantor Information and Status. The Company shall promptly notify the
Collateral Agent of any change in any Grantor’s name, identity, corporate
structure (e.g. by merger, consolidation, change in corporate form or
otherwise), sole place of business, chief executive office, type of organization
or jurisdiction of organization or establishment of any trade names and the
Company shall take (and the Collateral Agent shall cooperate with the Company to
the extent necessary) all actions reasonably necessary or advisable to maintain
the continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Collateral granted or intended to be
granted and agreed to hereby, which in the case of any merger or other change in
corporate structure shall include, without limitation, executing and delivering
to the Collateral Agent a completed Pledge Supplement together with all
supplements to schedules thereto, promptly upon completion of such merger or
other change in corporate structure confirming the grant of the security
interest hereunder.

6.2 Collateral Identification; Special Collateral

(a) in the event that it hereafter acquires any Collateral of a type described
in Section 5.2(a) hereof, it shall (i) with respect to Collateral of the type
specified in Section 4.3, comply with the terms of Section 4.3 with respect
thereto and (ii) with respect to other Collateral described in Section 5.2(a)
notify the Collateral Agent thereof in writing by no later than 60 days after
the end of the next occurring fiscal quarter and take such actions and execute
such documents at such time in order to ensure that the Collateral Agent has a
valid, perfected, First Priority security interest in such Collateral, subject
to Permitted Liens.

(b) in the event that it hereafter acquires or has any Commercial Tort Claim in
excess of $500,000 it shall promptly deliver to the Collateral Agent a completed
Pledge Supplement together with all supplements to schedules thereto,
identifying such new Commercial Tort Claims.

6.3 Impairment of Collateral. The applicable Grantor shall promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed or otherwise impaired or adversely affected.

6.4 Status of Security Interest. Subject to the terms of the Indenture, this
Agreement and the other Collateral Documents, each Grantor shall maintain the
security interest of the Collateral Agent hereunder in all material Collateral
as a valid and perfected security interest, prior to any other Lien on such
Collateral other than any Permitted Liens.

6.5 Goods and Receivables

(a) Other than in the ordinary course of business, each such Grantor shall not
deliver any Document evidencing any Equipment and Inventory to any Person other
than the issuer of such Document to claim the Goods evidenced therefor or the
Collateral Agent;

 

16



--------------------------------------------------------------------------------

(b) [Reserved];

(c) each Grantor shall keep all material Equipment, Inventory and any Documents
evidencing any such Equipment and Inventory in the locations specified on
Schedule 5.5 unless it shall have notified the Collateral Agent in writing
promptly following any change in location, by executing and delivering to the
Collateral Agent a completed Pledge Supplement together with all supplements to
schedules thereto;

(d) each Grantor shall keep and maintain at its own cost and expense records of
the Receivables in the ordinary course of business and consistent with past
practice;

(e) other than in the ordinary course of business and following the occurrence
and during the continuation of an Event of Default, each Grantor shall not
(w) grant any extension or renewal of the time of payment of any Receivable,
(x) compromise or settle any dispute, claim or legal proceeding with respect to
any Receivable for less than the total unpaid balance thereof, (y) release,
wholly or partially, any Person liable for the payment thereof, or (z) allow any
credit or discount thereon; and

(f) at any time following the occurrence and during the continuation of an Event
of Default, the Collateral Agent may: (i) direct, or require any Grantor to
direct, the Account Debtors under any Receivables to make payment of all amounts
due or to become due to such Grantor thereunder directly to the Collateral
Agent; (ii) notify, or require any Grantor to notify, each Person maintaining a
lockbox or similar arrangement to which Account Debtors under any Receivables
have been directed to make payment to remit all amounts representing collections
on checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to the Collateral Agent; and
(iii) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. If
the Collateral Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith (and in any event within
five (5) Business Days) deposited by such Grantor in the exact form received,
duly indorsed by such Grantor to the Collateral Agent as directed, and until so
turned over, all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of the Receivables, any Supporting
Obligation or Collateral Support shall be received in trust for the benefit of
the Collateral Agent hereunder and shall be segregated from other funds of such
Grantor and such Grantor shall not adjust, settle or compromise the amount or
payment of any Receivable, or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon.

6.6 Pledged Equity Interests, Investment Related Property

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall promptly take all reasonable steps, if any,
necessary or advisable to ensure the validity, perfection, priority and, if
applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent) and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Collateral Agent and shall segregate such dividends,
distributions, Securities or other property from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all

 

17



--------------------------------------------------------------------------------

ordinary cash dividends and distributions paid in the normal course of the
business and consistent with past practice and all scheduled payments of
interest;

(b)

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein, each Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Investment Related Property or any part
thereof for any purpose not inconsistent in any material respect with the terms
of this Agreement or the Indenture; it being understood, however, that neither
the voting by such Grantor of any Pledged Stock for, or such Grantor’s consent
to, the election of directors (or similar governing body) at a regularly
scheduled annual or other meeting of stockholders or with respect to incidental
matters at any such meeting, nor such Grantor’s consent to or approval of any
action otherwise permitted under this Agreement and the Indenture, shall be
deemed inconsistent with the terms of this Agreement or the Indenture within the
meaning of this Section 6.6(b)(i); and

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

  (1) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

(c) Subject to this Agreement and the Indenture, it shall not permit any issuer
of any Pledged Equity Interests to merge or consolidate unless (i) such issuer
creates a security interest that is perfected by a filed financing statement
(that is not effective solely under section 9-508 of the UCC) in collateral in
which such new debtor has or acquires rights, (ii) all the outstanding capital
stock or other equity interests of the surviving or resulting corporation,
limited liability company, partnership or other entity is, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding equity interests of any other
constituent Grantor and (iii) such Grantor promptly complies with the delivery
and control requirements of Section 4 hereof.

6.7 Intellectual Property

(a) such Grantor shall not do any act or omit to do any act whereby any of the
Material Intellectual Property may lapse, or become abandoned, canceled,
dedicated to the public (other than at the end of its statutory term),
forfeited, unenforceable or otherwise impaired, or which would adversely affect
the validity, grant, or enforceability of the security interest granted therein;

(b) such Grantor shall not, with respect to any Trademarks owned by such Grantor
and constituting Material Intellectual Property cease the use of any of such
Trademarks or fail to maintain

 

 

18



--------------------------------------------------------------------------------

the level of the quality of products sold and services rendered under any of
such Trademark at a level at least substantially consistent with the quality of
such products and services as of the date hereof, and such Grantor shall take
all commercially reasonable steps to insure that licensees of such Trademarks
use such consistent standards of quality;

(c) such Grantor shall promptly notify the Collateral Agent if it knows that any
item of Material Intellectual Property may become (i) abandoned or dedicated to
the public or placed in the public domain (other than at the end of such item’s
statutory term), (ii) invalid or unenforceable, (iii) subject to any materially
adverse determination or development regarding such Grantor’s ownership,
registration or use or the validity or enforceability of such item of Material
Intellectual Property (including the institution of, or any materially adverse
development with respect to, any action or proceeding in the U.S. Patent and
Trademark Office, the U.S. Copyright Office, any state registry, any foreign
counterpart of the foregoing, or any court, but excluding typical day-to-day
developments during the prosecution of any such Intellectual Property) or
(iv) the subject of any reversion or termination rights;

(d) such Grantor shall take all commercially reasonable steps, including in any
proceeding before the U.S. Patent and Trademark Office, the U.S. Copyright
Office, any state registry or any foreign counterpart of the foregoing, to
pursue any application and maintain any registration or issuance of each
Trademark, Patent, and Copyright owned by or exclusively licensed to such
Grantor and included in the Material Intellectual Property to the extent
permitted or required by the applicable license agreement;

(e) subject to the effect of the applicable bankruptcy laws and other laws, such
Grantor shall use commercially reasonable efforts so as not to permit the
inclusion in any Contract to which it hereafter becomes a party of any provision
that could or may in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Grantor’s rights and interests
in any property acquired under such contracts and included in the Material
Intellectual Property, except for restrictions on transferability in leases or
licenses where such Grantor believes, in its reasonable judgment, that such
prohibition is usual and customary in transactions of such type;

(f) in the event that, to such Grantor’s knowledge, any Material Intellectual
Property owned by or exclusively licensed to any Grantor is infringed,
misappropriated, diluted or otherwise violated by a third party, such Grantor
shall promptly take all commercially reasonable actions to stop such
infringement, misappropriation, dilution or other violation and protect its
rights in such Material Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages (with respect
to exclusively licensed Intellectual Property, to the extent permitted by the
terms of the applicable license agreement);

(g) such Grantor shall use commercially reasonable efforts to protect the
secrecy of all Trade Secrets owned by such Grantor, including, without
limitation, entering into confidentiality agreements with employees and
consultants and labeling and restricting access to secret information and
documents;

(h) such Grantor shall use commercially reasonable efforts to use
(i) appropriate statutory notice of registration in connection with its use of
registered U.S. Trademarks owned or exclusively licensed to such Grantor, and
(ii) appropriate notice of copyright in connection with the publication of
material Copyrights owned or exclusively licensed to such Grantor, and such
Grantor shall not sue marking practices in connection with its use of material
Patents, Trademarks or Copyrights, in each case owned or exclusively licensed to
such Grantor, that would jeopardize and/or impair, in any material respect, the
value of such Intellectual Property; and

 

19



--------------------------------------------------------------------------------

(i) such Grantor shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of the Intellectual Property or any
portion thereof. In connection with such collections, such Grantor may take
(and, at the Collateral Agent’s reasonable direction, shall take) such action as
such Grantor or the Collateral Agent may deem reasonably necessary or advisable
to enforce collection of such amounts. Notwithstanding the foregoing, upon the
occurrence and continuation of an Event of Default, the Collateral Agent shall
have the right at any time, to notify, or require any Grantor to notify, any
obligors with respect to any such amounts of the existence of the security
interest created hereby.

6.8 Insurance

With respect to casualty insurance policies that, pursuant to Section 4.9 of the
Indenture, have added a loss payable clause or endorsement naming the Collateral
Agent, on behalf of the Secured Parties, as the loss payee thereunder, all
insurance proceeds in excess of $500,000 per claim under such policies shall be
paid to the Collateral Agent for (i) release to the Company or other applicable
Grantor promptly upon their written request for application in accordance with
Section 4.15(a)(iii) of the Indenture or (ii) application as otherwise required
by the Indenture (it being understood that insurance proceeds less than or equal
to $500,000, if paid to the Collateral Agent, will also be paid as aforesaid).

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances

(a) Subject to this Agreement and the Indenture, each Grantor agrees that from
time to time, at the expense of such Grantor, that it shall promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary (or otherwise reasonably requested by the Collateral
Agent) in order to create and/or maintain the validity, perfection or priority
of and protect any security interest granted or purported to be granted hereby
or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property included in the Collateral
and execute and deliver such other agreements, instruments, endorsements, powers
of attorney or notices, in order to effect, reflect, perfect and preserve the
security interests granted or purported to be granted hereby;

(ii) take all actions reasonably necessary to ensure the recordation of
appropriate evidence of the Liens and security interest granted hereunder in any
Intellectual Property included in the Collateral with the U.S. Patent and
Trademark Office or the U.S. Copyright Office; and

(iii) appear in and defend (or take such other actions as the Company reasonably
determines are appropriate) any action or proceeding that could reasonably be
expected to materially adversely affect such Grantor’s title to or the
Collateral Agent’s security interest in all or any material part of the
Collateral.

(b) Without limiting the foregoing, each Grantor hereby authorizes the
Collateral Agent to file a Record or Records, including, without limitation,
financing or continuation statements, Intellectual Property Security Agreements
and amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as are reasonably necessary or advisable to perfect or

 

20



--------------------------------------------------------------------------------

otherwise protect the security interest granted to the Collateral Agent herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as is necessary to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein, including, without limitation, describing such property as “all
assets, whether now owned or hereafter acquired, developed or created” or words
of similar effect.

(c) Each Grantor hereby authorizes the Collateral Agent to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule 5.2 to include reference to any right, title or interest in
any existing Intellectual Property or any Intellectual Property acquired or
developed by any Grantor after the execution hereof or to delete any reference
to any right, title or interest in any Intellectual Property in which any
Grantor no longer has or claims any right, title or interest.

7.2 Additional Grantors. In accordance with Section 4.24 of the Indenture, from
time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”), by
executing a Pledge Supplement. Upon delivery of any such Pledge Supplement to
the Collateral Agent, notice of which is hereby waived by Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its Obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

SECTION 8. CONCERNING THE COLLATERAL AGENT.

8.1 Power of Attorney. Without limiting any of such Grantor’s obligations and
duties hereunder, each Grantor hereby irrevocably appoints the Collateral Agent
(such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time (i) to prepare and file any UCC financing statements against such Grantor
as debtor in accordance with the terms of this Agreement and the Indenture,
(ii) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the Lien and security interest granted herein
in any Intellectual Property owned by any Grantor or exclusive Copyright
Licenses in respect of U.S. registered Copyrights for which any Grantor is
licensee in the name of such Grantor as debtor in accordance with the terms of
this Agreement and the Indenture and (iii) upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion to take
any appropriate action and to execute any instrument that the Collateral Agent
may deem reasonably necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, the following:

(a) to obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Agent pursuant to Section 4.09 of the Indenture;

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for monies due and to become due under or in respect of
any of the Collateral;

 

21



--------------------------------------------------------------------------------

(c) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its reasonable discretion, any such
payments made by the Collateral Agent to become Obligations of such Grantor to
the Collateral Agent, due and payable immediately without demand; and

(f) generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

8.2 Duties of the Collateral Agent.

(a) If an Event of Default has occurred and is continuing and the Collateral
Agent has received written notice thereof from a Grantor or the Trustee, the
Collateral Agent may exercise such of the rights and powers vested in it by the
Indenture, this Agreement and the other Collateral Documents. The permissive
right of the Collateral Agent to take or refrain from taking any actions
enumerated in the Indenture, this Agreement or any other Collateral Document
shall not be construed as a duty and the Collateral Agent shall not be subject
to any fiduciary or other implied duties of any kind or nature to any Secured
Party, regardless of whether an Event of Default has occurred or is occurring;

(b) (i) the contractual duties of the Collateral Agent shall be determined
solely by the express provisions of this Agreement and the Indenture, and the
Collateral Agent need perform only those contractual duties that are
specifically set forth in the Indenture, this Agreement and the other Collateral
Documents and no others, and no implied covenants or obligations shall be read
into the Indenture, this Agreement or the other Collateral Documents against the
Collateral Agent; and (ii) in the absence of bad faith on its part, the
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon Officers’ Certificates
or Opinions of Counsel furnished to the Collateral Agent.

(c) The Collateral Agent may not be relieved from liability for its own gross
negligent action, its own grossly negligent failure to act, or its own willful
misconduct, except that:

(i) this paragraph does not limit the effect of paragraph (b) or (e) of this
Section 8.2;

(ii) the Collateral Agent shall not be liable for any error of judgment made in
good faith by an officer of the Collateral Agent, unless it is proved that the
Collateral Agent was grossly negligent in ascertaining the pertinent facts; and

 

22



--------------------------------------------------------------------------------

(iii) the Collateral Agent shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it at the direction of the Secured Parties, or for the method and place of
conducting any proceeding for any remedy available to the Collateral Agent, or
exercising any trust or power conferred upon the Collateral Agent, under this
Agreement or any other Collateral Document.

(d) Whether or not therein expressly so provided, every provision of this
Agreement or any provision of any other Collateral Document that in any way
relates to the Collateral Agent is subject to paragraphs (a), (b), (c), (e) and
(f) of this Section 8.2.

(e) No provision of this Agreement or any other Collateral Document shall
require the Collateral Agent to expend or risk its own funds or incur any
liability.

(f) The Collateral Agent shall not be liable for interest on any money received
by it except as the Collateral Agent may agree in writing with the Grantors.
Money held in trust by the Collateral Agent need not be segregated from other
funds except to the extent required by law.

8.3 Rights of the Collateral Agent.

(a) The Collateral Agent may conclusively rely and shall be fully protected in
acting or refraining from acting on any document believed by it to be genuine
and to have been signed or presented by the proper Person. The Collateral Agent
need not investigate any fact or matter stated in any such document. The
Collateral Agent shall not be obligated to communicate with or deal in any way
with any Secured Party other than the Trustee.

(b) The Collateral Agent may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any attorney or agent
appointed with due care.

(c) The Collateral Agent shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Agreement or any other Collateral Document.
Whenever in the administration of the Indenture, this Agreement or any
Collateral Document the Collateral Agent shall deem it desirable that a matter
be proved or established prior to taking, suffering or omitting any action
hereunder, the Collateral Agent (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, conclusively rely upon
an Officers’ Certificate. In no event shall the Collateral Agent be liable under
or in connection with the Indenture, this Agreement or other Collateral
Documents for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits,
whether or not foreseeable, even if the Collateral Agent has been advised of the
possibility thereof and regardless of the form of action in which such damages
are sought.

(d) Unless otherwise specifically provided in the Indenture, this Agreement or
any other Collateral Document, any demand, request, direction or notice from any
Grantor shall be sufficient if evidenced by an Officer’s Certificate.

(e) The Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by the Indenture, this Agreement or any other
Collateral Document at the request or direction of any of the Secured Parties
unless such Secured Parties shall have offered to the Collateral Agent security
and indemnity satisfactory to the Collateral Agent against the costs, expenses
and liabilities that might be incurred by it in compliance with such request or
direction.

 

23



--------------------------------------------------------------------------------

(f) The Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or documents, but the
Collateral Agent, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and, if the
Collateral Agent shall determine to make such further inquiry or investigation,
it shall be entitled to examine during normal business hours and upon reasonable
notice the books, records and premises of any Grantor, personally or by agent or
attorney at the sole cost of the Grantors, and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation.

(g) The rights, privileges, protections and benefits given to the Collateral
Agent, including, without limitation, its rights to be indemnified, are extended
to, and shall be enforceable by, the Collateral Agent in each of its capacities
hereunder, and to each agent, custodian and other Persons employed to act
hereunder or under any Collateral Document.

(h) The Collateral Agent may request that the Grantors deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to the Indenture,
this Agreement or any other Collateral Document, which Officers’ Certificate may
be signed by any person authorized to sign an Officers’ Certificate, including
any person specified as so authorized in any such certificate previously
delivered and not superseded.

(i) In connection with exercising any right or discretionary duty hereunder or
under any of the Collateral Documents, the Collateral Agent shall be entitled to
rely upon the direction of the Holders of a majority in aggregate principal
amount of the Securities. The Collateral Agent shall not have any liability for
taking any action at the direction of such party, or for any failure or delay of
any such party to provide timely direction to the Collateral Agent.
Notwithstanding any other provision of this Agreement, (i) any such direction
may not conflict with any rule of law or with this Agreement and (ii) the
Collateral Agent shall not be required to take any action that it determines
might involve it in liability (unless the Collateral Agent has received
satisfactory indemnity or security against such liability).

(j) The Collateral Agent shall enjoy all the same rights, protections,
immunities and indemnities granted to it and to the Trustee under the Indenture
as though set forth in full herein (with any references to the Trustee therein
being deemed to refer to the Collateral Agent). In performing its functions and
duties solely under this Agreement, the Collateral Agent shall act solely as the
agent of the Secured Parties and does not assume, nor shall be deemed to have
assumed, any obligation or relationship of trust with or for the Secured
Parties.

(k) The Collateral Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

8.4 Individual Rights of Collateral Agent.

Notwithstanding anything to the contrary, the Collateral Agent in its individual
or any other capacity may become the owner or pledgee of Secured Obligations and
may otherwise deal with any Grantor or any Affiliate of any Grantor with the
same rights it would have if it were not the Collateral Agent.

8.5 Collateral Agent’s Disclaimer.

 

24



--------------------------------------------------------------------------------

The Collateral Agent shall not be responsible for and makes no representation as
to the validity or adequacy of this Agreement or any other Collateral Document,
or the existence, genuineness, value or protection of any Collateral (except for
the safe custody of Collateral in its possession and the accounting for proceeds
of Collateral actually received by it in accordance with the terms hereof), the
legality, effectiveness or sufficiency of any Collateral Document, or the
creation, perfection, priority, sufficiency or protection of any Lien on any
Collateral, and it shall not be responsible for any statement or recital in this
Agreement or any other Collateral Document.

8.6 Replacement of Collateral Agent.

(a) A resignation or removal of the Collateral Agent and appointment of a
successor Collateral Agent shall become effective only upon the successor
Collateral Agent’s acceptance of appointment as provided in this Section 8.6.
The Collateral Agent may resign in writing at any time by so notifying the
Company and the Trustee. The Company may remove the Collateral Agent if:

(i) the Collateral Agent is removed as Trustee under the Indenture;

(ii) the Collateral Agent fails to comply with Section 8.2 hereof;

(iii) the Collateral Agent is adjudged a bankrupt or an insolvent or an order
for relief is entered with respect to the Collateral Agent under the Bankruptcy
Code;

(iv) a custodian or public officer takes charge of the Collateral Agent or its
property; or

(v) in the reasonable discretion of the Company, the Collateral Agent becomes
incapable of acting.

(b) If the Collateral Agent resigns or is removed or if a vacancy exists in the
office of the Collateral Agent for any reason, the Company shall promptly
appoint a successor Collateral Agent which complies with any eligibility
requirements contained in the Indenture.

(c) If a successor Collateral Agent does not take office within 30 days after
the retiring Collateral Agent resigns or is removed, the retiring Collateral
Agent, the Company or the holders of at least 10% in principal amount of the
then outstanding principal amount of Secured Obligations may petition any court
of competent jurisdiction for the appointment of a successor Collateral Agent.

(d) A successor Collateral Agent shall deliver a written acceptance of its
appointment to the retiring Collateral Agent and to the Company. Thereupon, the
resignation or removal of the retiring Collateral Agent shall become effective,
and the successor Collateral Agent shall have all the rights, powers and the
duties of the Collateral Agent under this Agreement and the other Collateral
Documents. The successor Collateral Agent shall mail a notice of its succession
to the Trustee. The retiring Collateral Agent shall promptly transfer all
property held by it as Collateral Agent to the successor Collateral Agent.

(e) If Wilmington Trust FSB is removed or resigns as Trustee and as Collateral
Agent, such resignation or removal shall only become effective upon both a
successor Trustee and Collateral Agent being appointed hereunder and under the
Indenture.

8.7 Successor Collateral Agent by Merger, Etc.

 

25



--------------------------------------------------------------------------------

If the Collateral Agent consolidates, merges or converts into, or transfers all
or substantially all of its corporate trust business to, another Person, the
successor Person without any further act shall be the successor Collateral Agent
under this Agreement and the other Collateral Documents.

8.8 Eligibility.

There shall at all times be a Collateral Agent hereunder that meets the
requirements for being a trustee under the Indenture (prior to the discharge or
defeasance of the Indenture).

8.9 Co-Collateral Agent; Separate Collateral Agent.

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any of the Collateral may at the time be located, the
Company and the Collateral Agent shall have the power to appoint agents and
sub-agents to the extent permitted under the Indenture.

8.10 Liability; Enforcement Expenses; Indemnification

(a) Neither the Collateral Agent nor any of its affiliates, directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request or direction of a
Secured Party as provided herein or (ii) in the absence of its own gross
negligence or willful misconduct. Neither the Collateral Agent nor any of its
affiliates, directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement; (ii) the performance
or observance of any of the covenants or agreements of the Grantors; (iii) the
receipt of items required to be delivered to the Collateral Agent; or (iv) the
validity, effectiveness or genuineness of this Agreement, the other Collateral
Documents or any other instrument or writing furnished in connection herewith.
The Collateral Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex or similar writing) reasonably believed by it to be genuine or
to be signed by the proper party or parties. The Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Collateral Document or any other document furnished in
connection herewith or therewith in accordance with a written direction or a
request of the Grantors or Secured Parties pursuant to the terms of this
Agreement or other Collateral Document.

(b) Each Grantor jointly and severally agrees to pay, indemnify or reimburse the
Collateral Agent for all its reasonable, out-of-pocket costs and expenses
incurred in collecting against such Grantor and enforcing or preserving any
rights under this Agreement and the other Collateral Documents, including,
without limitation, the reasonable, out-of-pocket fees and disbursements of
counsel to the Collateral Agent.

(c) Each Grantor agrees to pay, indemnify and to hold the Collateral Agent
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes (if any) which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(d) Each Grantor agrees to pay, indemnify and to hold the Collateral Agent
harmless from any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred without gross negligence or willful misconduct with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement.

 

26



--------------------------------------------------------------------------------

(e) The agreements in this Section shall survive (i) any resignation or removal
of the Collateral Agent hereunder or (ii) repayment of the Obligations and all
other amounts payable under the Indenture, the Collateral Documents and the
Securities.

SECTION 9. REMEDIES.

9.1 Generally. Subject to the provisions of the Indenture:

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate;

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable;
and

(v) exercise voting and other consensual rights with respect to the Investment
Related Property.

(b) The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent or any
other Secured Party, shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Collateral Agent or any other Secured
Party at such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each

 

27



--------------------------------------------------------------------------------

Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days notice (or such lesser time as commercially reasonable)
to such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. If the proceeds of any
sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be liable for the deficiency and the
reasonable fees of any attorneys employed by the Collateral Agent to collect
such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way limit the rights of the Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any representations and warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. All proceeds received by the Collateral Agent in
respect of any sale of, any collection from, or other realization upon all or
any part of the Collateral (less all the costs and expenses of the Collateral
Agent in respect of such sale or collection) shall be applied in accordance with
Section 6.10 of the Indenture.

9.3 [Reserved].

9.4 Investment Related Property. Subject to the provisions of this Agreement and
the Indenture, each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Investment Related Property conducted without prior registration or
qualification of such Investment Related Property under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Investment Related Property for their own
account, for investment and not

 

28



--------------------------------------------------------------------------------

with a view to the distribution or resale thereof (such sale, a “private sale”
for purposes of this Section). Each Grantor acknowledges that such private sale
may be viewed as a “public sale” for purposes of the UCC. Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favorable than those obtainable through a “public sale” for purposes of the
Securities Act without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If the Collateral Agent determines to exercise its right to sell
any or all of the Investment Related Property, upon written request, each
Grantor shall and shall cause each issuer of any Pledged Stock to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to the Collateral Agent all such information as the Collateral Agent
may request in order to determine the number and nature of interest, shares or
other instruments included in the Investment Related Property which may be sold
by the Collateral Agent in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.

9.5 Intellectual Property License

Subject to the provisions of this Agreement and the Indenture, the Company
(individually and on behalf of each of the Grantors) hereby grants to the
Collateral Agent a non-exclusive, irrevocable, perpetual (until terminated in
accordance with this Agreement), world-wide, royalty-free license (which shall
include without limitation the right to grant sublicenses) to use and exploit
the Grantor’s Intellectual Property in any manner whatsoever, including without
limitation the right to make, use, sell, offer for sale, import and export
products and services incorporating such Intellectual Property for the purpose
of enabling the Collateral Agent, during the continuance of an Event of Default,
to exercise rights and remedies under Section 9 hereof at such time, as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies. The license granted hereunder shall be subject to pre-existing
licenses granted by the Grantors to other persons, and, with respect to
Trademarks, in the event the license set forth in this Section is exercised with
regard to any Trademarks, then the licensed Trademarks shall only be used in
association with goods or services of a quality and nature consistent with the
quality and reputation with which such Trademarks were associated when used by
Grantors prior to the exercise of the license rights set forth herein.

9.6 Intellectual Property

Subject to the provisions of this Agreement and the Indenture:

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence of and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation), upon
notice to the applicable Grantor, to bring suit or otherwise commence any action
or proceeding in the name of any Grantor, the Collateral Agent or otherwise, in
the Collateral Agent’s sole discretion, to enforce any Intellectual Property
rights of such Grantor included in the Collateral, in which event such Grantor
shall, at the reasonable request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the

 

29



--------------------------------------------------------------------------------

Collateral Agent as provided in Section 12 hereof in connection with the
exercise of its rights under this Section 9.6, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section 9.6, each Grantor agrees to use all
commercially reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement, misappropriation, dilution or other
violation of any of such Grantor’s rights in the Intellectual Property included
in the Collateral by others and for that purpose agrees to diligently maintain
any action, suit or proceeding against any Person so infringing,
misappropriating, diluting or otherwise violating as shall be necessary to
prevent such infringement, misappropriation, dilution or other violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property included in the Collateral and shall execute and deliver
to the Collateral Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any other Secured Party) receives cash proceeds in
respect of the sale of any such Intellectual Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf (but such Persons
shall continue to be compensated by such Grantor); and

(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of any Intellectual Property of such Grantor included in the
Collateral, of the existence of the security interest created herein, to direct
such obligors to make payment of all such amounts directly to the Collateral
Agent, and, upon such notification and at the expense of such Grantor, to
enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done;

 

  (1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

 

  (2) Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

 

30



--------------------------------------------------------------------------------

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer prepared by such Grantor as may be necessary to
reassign to such Grantor any such rights, title and interests as may have been
assigned to the Collateral Agent as aforesaid, subject to any disposition
thereof that may have been made by the Collateral Agent; provided, after giving
effect to such reassignment, the Collateral Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of the Collateral
Agent granted hereunder, shall continue to be in full force and effect; and
provided further, the rights, title and interests so reassigned shall be free
and clear of any other Liens granted by or on behalf of the Collateral Agent and
the Secured Parties.

9.7 Cash Proceeds; Deposit Account and Controlled Accounts.

(a) Subject to the provisions of this Agreement and the Indenture: (a) If any
Event of Default shall have occurred and be continuing, in addition to the
rights of the Collateral Agent specified in Section 6.5 with respect to payments
of Receivables, all proceeds of any Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in an account set up for that
purpose. If any Event of Default should have occurred and be continuing, any
Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise) may, in the sole discretion of the Collateral Agent, be applied by
the Collateral Agent (after payment of costs and expenses incurred by the
Collateral Agent in the collection of such Cash Proceeds) against the Secured
Obligations then due and owing in accordance with Section 6.10 of the Indenture.

(b) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may, in the sole discretion of the Collateral Agent, apply
(after payment of costs and expenses incurred by the Collateral Agent in the
collection of such Cash Proceeds) the balance from any Deposit Account or
Investment Account against the Secured Obligations then due and owing in
accordance with Section 6.10 of the Indenture.

(c) Following the application of any proceeds held by the Collateral Agent in
accordance with this Section 9.7 and the termination, cure or waiver of all
existing Events of Default in accordance with the terms of the Collateral
Documents, any excess proceeds then held by the Collateral Agent in accordance
with this Section 9.7 shall, at the request of the Company, be returned to the
applicable Deposit Account.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Securityholders. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Indenture. In furtherance of the
foregoing provisions of this Section 10, each Securityholder, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such

 

31



--------------------------------------------------------------------------------

Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Secured Parties in accordance with the
terms of this Section. The provisions of the Indenture relating to the
Collateral Agent including, without limitation, the provisions relating to
resignation or removal of the Collateral Agent and the powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Indenture.

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF NOTES.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent obligations not yet due and payable), be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Indenture, any
Securityholder may assign or otherwise transfer any Notes held by it to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Securityholders herein or otherwise. Upon
the payment in full of all Secured Obligations (other than contingent
obligations not yet due and payable), the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to the Grantors. Upon any such termination the Collateral Agent
shall, at the Grantors’ expense, execute and deliver to the Grantors or
otherwise authorize the filing of such documents as the Grantors shall
reasonably request, including financing statement amendments to evidence such
termination. Upon any disposition of property permitted by the Indenture, the
Liens granted herein and/or under the other Collateral Documents shall be deemed
to be automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. The
Collateral Agent shall, at the applicable Grantor’s expense, execute and deliver
or otherwise authorize the filing of such documents as such Grantor shall
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

SECTION 12. [RESERVED].

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 12.02 of the Indenture. No failure or delay on the
part of the Collateral Agent in the exercise of any power, right or privilege
hereunder or under the Indenture shall impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement and the other Collateral
Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or Obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
permitted assigns. No Grantor shall assign any right, duty or obligation
hereunder except as permitted by the Indenture. This Agreement, the Indenture,
the Securities and the other Collateral Documents embody the entire agreement
and understanding between the Grantors and the Collateral Agent and supersede
all prior agreements and understandings between such parties relating to the
subject

 

32



--------------------------------------------------------------------------------

matter hereof and thereof. Accordingly, the Collateral Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts (including by telecopy or
electronic transmission, including by .pdf or similar file) and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

SECTION 14. CONFLICTS.

In the event of any conflict or inconsistency between the provisions of this
Agreement and the Indenture, the provisions of the Indenture shall govern.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

K-V Pharmaceutical Company, as a Grantor By:   /s/ Gregory J. Divis   Name:  
Gregory J. Divis   Title:   President and CEO

 

Zeratech Technologies USA, Inc., as a Grantor DrugTech Corporation, as a Grantor
FP1096, Inc., as a Grantor Nesher Pharmaceuticals Inc., as a Grantor Nesher
Solutions USA, Inc., as a Grantor Nesher Discovery Solutions, Inc., as a Grantor
Ther-Rx Corporation, as a Grantor By:   /s/ Gregory J. Divis   Name:   Gregory
J. Divis   Title:   President

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST FSB, as Collateral Agent By:   /s/ Jane Schweiger   Authorized
Signatory

[Signature Page to Pledge and Security Agreement]